1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA

3     LAUSTEVEION JOHNSON,                               Case No. 3:19-cv-00278-MMD-WGC

4                                            Plaintiff                    ORDER

5            v.

6     LOVELOCK CORRECTIONAL CENTER et
      al.,
7                                        Defendants
8
     I.     DISCUSSION
9
            According to the Nevada Department of Corrections (“NDOC”) inmate database,
10
     Plaintiff is no longer at the address listed with the Court. The Court notes that pursuant
11
     to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the
12
     court written notification of any change of mailing address, email address, telephone
13
     number, or facsimile number. The notification must include proof of service on each
14
     opposing party or the party’s attorney. Failure to comply with this rule may result in the
15
     dismissal of the action, entry of default judgment, or other sanctions as deemed
16
     appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days
17
     from the date of entry of this order to file his updated address with this Court. If Plaintiff
18
     does not update the Court with his current address within thirty (30) days from the date
19
     of entry of this order, the Court will dismiss this action without prejudice.
20
     II.    CONCLUSION
21
            For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated
22
     address with the Court within thirty (30) days from the date of this order.
23
            IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
24
     the Court shall dismiss this case without prejudice.
25
26
     DATED THIS 26th
                ___ day of February 2020.
27
28
                                                UNITED STATES MAGISTRATE JUDGE
